Name: Council Directive 78/816/EEC of 26 September 1978 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-10-06

 Avis juridique important|31978L0816Council Directive 78/816/EEC of 26 September 1978 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 281 , 06/10/1978 P. 0018 - 0018 Greek special edition: Chapter 03 Volume 22 P. 0230 ++++COUNCIL DIRECTIVE OF 26 SEPTEMBER 1978 AMENDING DIRECTIVE 66/403/EEC ON THE MARKETING OF SEED POTATOES ( 78/816/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS IT RESULTS FROM ARTICLE 15 OF COUNCIL DIRECTIVE 66/403/EEC OF 14 JUNE 1966 ON THE MARKETING OF SEED POTATOES ( 3 ) , AS LAST AMENDED BY DIRECTIVE 78/692/EEC ( 4 ) , THAT AFTER 1 JULY 1975 MEMBER STATES MAY NO LONGER ESTABLISH UNDER THEIR OWN RESPONSIBILITY THE EQUIVALENCE OF INSPECTIONS AND CHECKS CARRIED OUT IN THIRD COUNTRIES ; WHEREAS , HOWEVER , THE WORK INTENDED TO ENABLE SUCH EQUIVALENCE TO BE DETERMINED AT COMMUNITY LEVEL HAS NOT YET BEEN COMPLETED ; WHEREAS , THEREFORE , IN ORDER TO PREVENT THE MEMBER STATES' TRADITIONAL TRADE PATTERNS BEING DISTURBED , THE MEMBER STATES SHOULD BE GRANTED THE POSSIBILITY OF EXTENDING THE VALIDITY OF DECISIONS ON EQUIVALENCE ALREADY TAKEN BY THEM ; WHEREAS , HOWEVER , THE USE OF THIS POSSIBILITY IS SUBJECT TO THE COMMUNITY PHYTOSANITARY RULES APPLICABLE FROM 23 DECEMBER 1978 ; WHEREAS , AS A RESULT , SEED POTATOES MAY NOT BE INTRODUCED INTO THE COMMUNITY AFTER THAT DATE EXCEPT IN SO FAR AS PERMITTED BY THE ABOVEMENTIONED PHYTOSANITARY RULES ; WHEREAS , HOWEVER , SEED POTATOES INTRODUCED BEFORE THAT DATE MAY IN ANY CASE , AS REGARDS MARKETING WITHIN THE MEMBER STATE CONCERNED , BENEFIT FROM THE EQUIVALENCE UNTIL THE DATE LAID DOWN IN THIS DIRECTIVE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 WITHOUT PREJUDICE TO THE PROVISIONS OF COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO MEMBER STATES OF HARMFUL ORGANISMS OF PLANT OR PLANT PRODUCTS ( 5 ) THE DATE " 30 JUNE 1978 " SET OUT IN ARTICLE 15 ( 2 ) ( A ) OF DIRECTIVE 66/403/EEC SHALL BE REPLACED BY " 30 JUNE 1979 " . ARTICLE 2 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITH EFFECT FROM 1 JULY 1978 . THEY SHALL FPRTJWOTJ INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 SEPTEMBER 1978 . FOR THE COUNCIL THE PRESIDENT J . ERTL ( 1 ) OPINION DELIVERED ON 15 SEPTEMBER 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 2 ) OPINION DELIVERED ON 12 AND 13 JULY 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2320/66 . ( 4 ) OJ NO L 236 , 26 . 8 . 1978 , P . 13 . ( 5 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 .